DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of group I (claims 1-20) in the reply filed on 09/14/2022 is acknowledged.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claim(s) 20 is/are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter because the plain meaning of the term "a computer-readable storage medium" is construed to encompass a signal per se. Although the specification describes the computer-readable storage medium may be a machine readable storage medium such as a ROM, RAM, or flash memory components etc. (see para. 0106), the specification does not provide any definition or disclaiming statements that restricts the plain meaning of the term to non-transitory embodiments.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-2, 4, 6-7, 13-14, 16 and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan et al., US-20140344797-A1 (hereinafter “Rajagopalan ‘797”) in view of Huh et al., US-6584559-B1 (hereinafter “Huh ‘559”).
Per claim 1 (independent):
Rajagopalan ‘797 discloses: A system comprising:
a memory device; and
a processing device coupled to the memory device, the processing device configured to perform operations comprising:
(FIG. 6, [0043], for updating firmware instructions residing on a device (a memory device) will be described. The device may be a non-volatile memory and/or a removable memory card.);
setting a first flag that indicates whether there is a match associated with a first critical security parameter file, the first critical security parameter file comprising a first set of critical security parameters for the memory device; setting a second flag that indicates whether the first critical security parameter file is valid ([0043], at block 610 by fetching firmware version number and non-volatile memory capacity of the device; [0044], at block 620 by parsing (for setting a first flag) a first header of a received file package that includes at least two different firmware update files (two critical security parameter files, where one of them is a first critical security parameter file) … The firmware update files may be UBF's, and the respective file header may be a FFU header as described hereinabove. The information about the corresponding set of intended firmware configuration targets may include (a first set of critical security parameters) (i) a non-volatile memory capacity, and (ii) one or more firmware versions with which the UBF is compatible; [0045], at block 630 by comparing (for setting a second flag) firmware configuration targets in the header with the device firmware version number and memory capacity (determining validity).);
setting a third flag that indicates whether there is a match associated with a second critical security parameter file, the second critical security parameter file comprising a second set of critical security parameters for the memory device; setting a fourth flag that indicates whether the second critical security parameter file is valid ([0043], at block 610 by fetching firmware version number and non-volatile memory capacity of the device; [0044], at block 620 by parsing (for setting a third flag) a first header of a received file package that includes at least two different firmware update files (two critical security parameter files, where one of them is a second critical security parameter file) … The firmware update files may be UBF's, and the respective file header may be a FFU header as described hereinabove. The information about the corresponding set of intended firmware configuration targets may include (a second set of critical security parameters) (i) a non-volatile memory capacity, and (ii) one or more firmware versions with which the UBF is compatible; [0045], at block 630 by comparing (setting a fourth flag) firmware configuration targets in the header with the device firmware version number and memory capacity (determining validity).);
selecting one of the first or second critical security parameter files as an active critical security parameter file based on an evaluation of the first, second, third, and fourth flags ([0045], The process may continue at block 630 by comparing firmware configuration targets in the header with the device firmware version number and memory capacity. At block 640, a determination may be made as to whether one or more of the configuration targets (the first and second critical security parameter files) in the header match the device firmware version number and memory capacity, i.e. selecting the match in one or more of the configuration targets as an active critical security parameter file.).

Rajagopalan ‘797 does not explicitly teach how the presence of corresponding firmware configuration targets included in firmware update files would be reflected on the selection of a critical security parameter file though it would be obvious that the selection of a firmware update file cannot be made without its own existence in the parsing process searching for a proper version of the firmware update file, but Huh ‘559 discloses: setting a first/third flag that indicates whether a first/second critical security parameter file exists (FIG. 3, [Col. 4], ll.24-38, the boot sequence … determine 208 whether any new firmware 54 is present to upgrade or replace the old firmware 46. If no new firmware is present, the processor 14 reads and executes the old firmware 46 and completes the booting process using the old firmware. If new firmware (a critical security parameter file) is present (exists), the processor 14 determines 212 whether or not the new firmware 54 has been previously validated; [Col. 5], ll.4-6, If the system is up and running, the validation flag is set 244 to the "VALID" state, and the boot operation is completed using the new firmware 54.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajagopalan ‘797 with the determination of whether a new firmware is present in the boot sequence as taught by Huh ‘559 because a system would avoid going down during writing of a new firmware to system memory in case the new firmware is corrupted or incompatible with the system hardware by reverting back to the older version of firmware [Col. 1], ll. 30-38. Additionally, Huh ‘559 is analogous to the claimed invention because it teaches the system programming a permanent version of firmware in ROM and employs a validation scheme for downloaded firmware [ABSTRACT].

Per claim 2 (dependent on claim 1):
Rajagopalan ‘797 in view of Huh ‘559 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Rajagopalan ‘797 discloses: The system of claim 1, wherein the operations further comprise:
executing a first read operation on the first critical security parameter file; executing a second read operation on the second critical security parameter file
(FIG. 6, [0044], at block 620 by parsing (reading operations) a first header of a received file package that includes at least two different firmware update files (two critical security parameter files) … The firmware update files may be UBF's, and the respective file header may be a FFU header as described hereinabove.)

Rajagopalan ‘797 does not disclose but Huh ‘559 discloses: the setting of the flag being based on an outcome of the read operation (FIG. 3, [Col. 4], ll.24-38, If new firmware is present (determined based on an outcome of the read operation), the processor 14 determines 212 whether or not the new firmware 54 has been previously validated; [Col. 5], ll.4-6, If the system is up and running, the validation flag is set 244 to the "VALID" state (the setting of the flag), and the boot operation is completed using the new firmware 54.).

Per claim 4 (dependent on claim 1):
Rajagopalan ‘797 in view of Huh ‘559 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Rajagopalan ‘797 discloses: The system of claim 1, wherein:
the first critical security parameter file comprises a first firmware security version; the second critical security parameter file comprises a second firmware security version; and 
the operations further comprise:
(FIG. 6, [0044], at block 620 by parsing a first header of a received file package that includes at least two different firmware update files (the first and the second critical security parameter file) … The firmware update files may be UBF's, and the respective file header may be a FFU header as described hereinabove. The information about the corresponding set of intended firmware configuration targets may include (i) a non-volatile memory capacity, and (ii) one or more firmware versions (a first and a second firmware security version) with which the UBF is compatible; [0045], at block 630 by comparing firmware configuration targets in the header with the device firmware version number and memory capacity.);
determining whether the first firmware security version is valid, the setting of the second flag being based in part on whether the first firmware security version is valid; and
determining whether the second firmware security version is valid, the setting of the fourth flag being based in part on whether the second firmware security version is valid
([0044], at block 620 by parsing a first header of a received file package that includes at least two different firmware update files (the first and the second critical security parameter file) … The firmware update files may be UBF's, and the respective file header may be a FFU header as described hereinabove. The information about the corresponding set of intended firmware configuration targets may include (i) a non-volatile memory capacity, and (ii) one or more firmware versions (a first and a second firmware security version) with which the UBF is compatible; [0045], at block 630 by comparing firmware configuration targets in the header with the device firmware version number and memory capacity (determining validity).)

Per claim 6 (dependent on claim 1):
Rajagopalan ‘797 in view of Huh ‘559 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Rajagopalan ‘797 discloses: The system of claim 1, wherein the operations further comprise: evaluating the first, second, third, and fourth flags using an evaluation table (FIG. 4 and 5, [0037], an FFU header 411(i) may be one sector in length and have the structure illustrated in FIG. 5. In the illustrated implementation, for example, FFU header 411(i) (an evaluation table) may have four fields (flags).).

Per claim 7 (dependent on claim 6):
Rajagopalan ‘797 in view of Huh ‘559 discloses the elements detailed in the rejection of claim 6 above, incorporated herein by reference.
Rajagopalan ‘797 discloses: The system of claim 6, wherein:
the first critical security parameter file comprises a first sequence number; the second critical security parameter file comprises a second sequence number; and the operations further comprise:
(FIG. 6, [0044], at block 620 by parsing a first header of a received file package that includes at least two different firmware update files (the first and the second critical security parameter file) … The firmware update files may be UBF's, and the respective file header may be a FFU header as described hereinabove. The information about the corresponding set of intended firmware configuration targets may include (i) a non-volatile memory capacity, and (ii) one or more firmware versions (a first and a second sequence number) with which the UBF is compatible; [0045], at block 630 by comparing firmware configuration targets in the header with the device firmware version number and memory capacity; Note that it would be obvious for a version of software to be given in numerical numbers ever increasing.);
evaluating the first and second sequence numbers based on a result of evaluating the first, second, third, and fourth flags using the evaluation table, 
the active critical security parameter file being selected based on a result of evaluating the first and second sequence numbers
([0044], at block 620 by parsing a first header of a received file package that includes at least two different firmware update files … The firmware update files may be UBF's, and the respective file header (the evaluation table) may be a FFU header as described hereinabove. The information about the corresponding set of intended firmware configuration targets may include (i) a non-volatile memory capacity, and (ii) one or more firmware versions (the first and the second sequence numbers) with which the UBF is compatible; [0045], at block 630 by comparing firmware configuration targets in the header with the device firmware version number and memory capacity; Note that each respective header (see FIG. 5; indicating flags) of two different firmware update files are considered to select the firmware update file (the active critical security parameter file) via a parsing process in which the parser should be able to discern different update files in addition to information in the header.)

Per claim 13 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Per claim 14 (dependent on claim 13):
Rajagopalan ‘797 in view of Huh ‘559 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 2 and the claim(s) is/are rejected for the reasons detailed with respect to claim 2.

Per claim 16 (dependent on claim 13):
Rajagopalan ‘797 in view of Huh ‘559 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 4 and the claim(s) is/are rejected for the reasons detailed with respect to claim 4.

Per claim 20 (independent):
The limitations of the claim(s) correspond(s) to features of claim 1 and the claim(s) is/are rejected for the reasons detailed with respect to claim 1.

Claim(s) 3 and 15 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan ‘797 in view of Huh ‘559 as applied to claims 1 and 13 above, and further in view of Girish et al., US- 20060107071-A1 (hereinafter “Girish ‘071”).
Per claim 3 (dependent on claim 1):
Rajagopalan ‘797 in view of Huh ‘559 discloses the elements detailed in the rejection of claim 1 above, incorporated herein by reference.
Rajagopalan ‘797 discloses: The system of claim 1, wherein the operations further comprise:
determining whether the first critical security parameter file is matched with a target critical security parameter file; determining whether the second critical security parameter file is matched with the target critical security parameter file 
(FIG. 6, [0044], at block 620 by parsing a first header of a received file package that includes at least two different firmware update files (the first and the second critical security parameter files) … The firmware update files may be UBF's, and the respective file header may be a FFU header as described hereinabove; [0045], at block 630 by comparing firmware configuration targets in the header (of the two different firmware update files) with the device firmware version number and memory capacity (for looking for a match).).

Rajagopalan ‘797 in view of Huh ‘559 does not disclose but Girish ‘071 discloses: the setting of the flag being based in part on whether the critical security parameter file is erased (FIG. 5B, [0045], erase the selected version of firmware data … The selected block (of the selected firmware data, i.e. the critical security parameter files) is then erased 516 (erased). A decision 518 then determines whether the selected block is bad. In this embodiment, upon erasure of a block, the non-volatile memory provides an indication whether or not the block is no longer operable (i.e., "bad") … a decision 520 determines whether there are more blocks to erase; [0046], Once the decision 520 determines that there are no more blocks to be erased, then the firmware update process 500 writes updated firmware data.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajagopalan ‘797 in view of Huh ‘559 with the determination of bad blocks via the erasure of selected block prior to the update of firmware data as taught by Girish ‘071 because it permits reliable updates to computer program code, which is particularly useful for firmware ( e.g., boot-up code) of computing devices [0008]. Additionally, Girish ‘071 is analogous to the claimed invention because it teaches the updating of the firmware data at a computing device in a secure and reliable fashion [0031].

Per claim 15 (dependent on claim 13):
Rajagopalan ‘797 in view of Huh ‘559 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
The limitations of the claim(s) correspond(s) to features of claim 3 and the claim(s) is/are rejected for the reasons detailed with respect to claim 3.

Claim(s) 8-9, 11 and 18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan ‘797 in view of Huh ‘559 and Wang et al., US-20200272449-A1 (hereinafter “Wang ‘449”).
Per claim 8 (dependent on claim 7):
Rajagopalan ‘797 in view of Huh ‘559 discloses the elements detailed in the rejection of claim 7 above, incorporated herein by reference.
Rajagopalan ‘797 in view of Huh ‘559 does not disclose but Wang ‘449 discloses: The system of claim 7, wherein evaluating the first and second sequence numbers comprise: determining whether the second sequence number is greater than the first sequence number (FIG. 2, [0024], The mapping table 232 records … a plurality of firmware serial numbers (the first and second sequence numbers) ; [0035], In step S23, the first processor 100 identifies … the request firmware serial number of the request firmware; [0038], In step S25, the second processor 200 looks up … the first target firmware serial number corresponding to the target unique identification code from a mapping table 232; [0041], in step S26, the second processor 200 compares the first target firmware serial number (evaluating the first and second sequence numbers) with the request firmware serial number to determine whether the request firmware of the projector 10 is the latest version; [0043], If the first target firmware serial number is not the same as the request firmware serial number … determines that the request firmware … is not the latest version … if the first target firmware serial number is the same as the request firmware serial number … determines that the request firmware … is the latest version; Note that at least two target firmware serial numbers can be compared with the request firmware serial number and the request firmware update would be granted if, for example, a second target serial number (a newer version) is greater than a first target serial number (and the request serial number is between the second target serial number and the first target serial number.).).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajagopalan ‘797 in view of Huh ‘559 with the update of firmware to the latest version based on the comparisons of firmware serial number against a plurality of firmware serial numbers as taught by Wang ‘449 because it would automatically update firmware with the latest version according to the request serial number corresponding to a device unique identification code. Additionally, Wang ‘449 is analogous to the claimed invention because it teaches a projector executing a firmware updating process corresponding to a request firmware [ABSTRACT].

Per claim 9 (dependent on claim 8):
Rajagopalan ‘797 in view of Huh ‘559 and Wang ‘449 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
Rajagopalan ‘797 in view of Huh ‘559 does not disclose but Wang ‘449 discloses: The system of claim 8, wherein selecting one of the first or second critical security parameter file as the active critical security parameter file comprises selecting the second critical security parameter file as the active critical security parameter file based on determining that the second sequence number is greater than the first sequence number (FIG. 2, [0024], The mapping table 232 records … a plurality of firmware serial numbers (the first and second sequence numbers) … The firmware database 231 stores a plurality of firmwares, wherein the plurality of firmwares (the first and second critical security parameter files) respectively correspond to a plurality of firmware serial number; [0035], In step S23, the first processor 100 identifies … the request firmware serial number of the request firmware; [0038], In step S25, the second processor 200 looks up … the first target firmware serial number corresponding to the target unique identification code from a mapping table 232; [0041], in step S26, the second processor 200 compares the first target firmware serial number (evaluating the first and second sequence numbers) with the request firmware serial number to determine whether the request firmware of the projector 10 is the latest version; [0043], If the first target firmware serial number is not the same as the request firmware serial number … determines that the request firmware … is not the latest version (in this case, the target firmware of the latest version would be selected as the active critical security parameter file for installation.) … if the first target firmware serial number is the same as the request firmware serial number … determines that the request firmware … is the latest version; Note that at least two target firmware serial numbers can be compared with the request firmware serial number and the request firmware update would be granted based on a second target serial number (corresponding to the second target firmware, i.e. the second critical security parameter file) if, for example, the second target serial number (a newer version) is greater than a first target serial number (and the request serial number is between the second target serial number and the first target serial number.).).

Per claim 11 (dependent on claim 8):
Rajagopalan ‘797 in view of Huh ‘559 and Wang ‘449 discloses the elements detailed in the rejection of claim 8 above, incorporated herein by reference.
Rajagopalan ‘797 in view of Huh ‘559 does not disclose but Wang ‘449 discloses: The system of claim 8, wherein selecting one of the first or second critical security parameter file as the active critical security parameter file comprises selecting the first critical security parameter file as the active critical security parameter file based on determining that the second sequence number is not greater than the first sequence number (FIG. 2, [0024], The mapping table 232 records … a plurality of firmware serial numbers (the first and second sequence numbers) … The firmware database 231 stores a plurality of firmwares, wherein the plurality of firmwares (the first and second critical security parameter files) respectively correspond to a plurality of firmware serial number; [0035], In step S23, the first processor 100 identifies … the request firmware serial number of the request firmware; [0038], In step S25, the second processor 200 looks up … the first target firmware serial number corresponding to the target unique identification code from a mapping table 232; [0041], in step S26, the second processor 200 compares the first target firmware serial number (evaluating the first and second sequence numbers) with the request firmware serial number to determine whether the request firmware of the projector 10 is the latest version; [0043], If the first target firmware serial number is not the same as the request firmware serial number … determines that the request firmware … is not the latest version (in this case, the target firmware of the latest versions would be selected as the active critical security parameter file for installation.) … if the first target firmware serial number is the same as the request firmware serial number … determines that the request firmware … is the latest version; Note that at least two target firmware serial numbers can be compared with the request firmware serial number and the request firmware update would be granted based on a first target serial number (corresponding to the first target firmware, i.e. the first critical security parameter file) if the second target serial number (an older version) is not greater than a first target serial number (and the request serial number is between the second target serial number and the first target serial number.).).

Per claim 18 (dependent on claim 13):
Rajagopalan ‘797 in view of Huh ‘559 discloses the elements detailed in the rejection of claim 13 above, incorporated herein by reference.
Rajagopalan ‘797 discloses: The method of claim 13, wherein:
the first critical security parameter file comprises a first sequence number; the second critical security parameter file comprises a second sequence number; and the method further comprises:
(FIG. 6, [0044], at block 620 by parsing a first header of a received file package that includes at least two different firmware update files (the first and the second critical security parameter file) … The firmware update files may be UBF's, and the respective file header may be a FFU header as described hereinabove. The information about the corresponding set of intended firmware configuration targets may include (i) a non-volatile memory capacity, and (ii) one or more firmware versions (a first and a second sequence number) with which the UBF is compatible; [0045], at block 630 by comparing firmware configuration targets in the header with the device firmware version number and memory capacity.);
evaluating the first and second sequence numbers based on a result of evaluating the first, second, third, and fourth flags, 
the active file being selected based on a result of evaluating the first and second sequence numbers
([0044], at block 620 by parsing a first header of a received file package that includes at least two different firmware update files … The firmware update files may be UBF's, and the respective file header may be a FFU header as described hereinabove. The information about the corresponding set of intended firmware configuration targets may include (i) a non-volatile memory capacity, and (ii) one or more firmware versions (the first and the second sequence numbers) with which the UBF is compatible; [0045], at block 630 by comparing firmware configuration targets in the header with the device firmware version number and memory capacity; Note that each respective header (see FIG. 5; indicating flags) of two different firmware update files are considered to select the firmware update file (the active file) via a parsing process in which the parser should be able to discern different update files in addition to information in the header.)

Rajagopalan ‘797 in view of Huh ‘559 does not disclose but Wang ‘449 discloses: the evaluating the first and second sequence numbers comprising determining whether the second sequence number is greater than the first sequence number (FIG. 2, [0024], The mapping table 232 records … a plurality of firmware serial numbers (the first and second sequence numbers) ; [0035], In step S23, the first processor 100 identifies … the request firmware serial number of the request firmware; [0038], In step S25, the second processor 200 looks up … the first target firmware serial number corresponding to the target unique identification code from a mapping table 232; [0041], in step S26, the second processor 200 compares the first target firmware serial number (evaluating the first and second sequence numbers) with the request firmware serial number to determine whether the request firmware of the projector 10 is the latest version; [0043], If the first target firmware serial number is not the same as the request firmware serial number … determines that the request firmware … is not the latest version … if the first target firmware serial number is the same as the request firmware serial number … determines that the request firmware … is the latest version; Note that at least two target firmware serial numbers can be compared with the request firmware serial number and the request firmware update would be granted if, for example, a second target serial number (a newer version) is greater than a first target serial number (and the request serial number is between the second target serial number and the first target serial number.).).

Claim(s) 10, 12 and 19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Rajagopalan ‘797 in view of Huh ‘559 and Wang ‘449 and M. Conley, US-20070088940-A1 (hereinafter “Conley ‘940”).
Per claim 10 (dependent on claim 9):
Rajagopalan ‘797 in view of Huh ‘559 and Wang ‘449 discloses the elements detailed in the rejection of claim 9 above, incorporated herein by reference.
Rajagopalan ‘797 in view of Huh ‘559 and Wang ‘449 does not disclose but Conley ‘940 discloses: The system of claim 9, wherein the operations further comprise: erasing the first critical security parameter file (FIG. 6, [0042], The validity of the application firmware (critical security parameter file) is determined by evaluation of a conventional cyclic redun­dancy checksum (CRC) value for each copy; if one copy is valid and the other is corrupt, the valid copy is preferably copied to the other copy's location (where the other copy, i.e. the first critical security parameter file is erased or overwritten) in flash memory 55 for redundancy.).
It would have been obvious to a person having ordinary skill in the art before the effective filing date of the claimed invention to have modified Rajagopalan ‘797 in view of Huh ‘559 and Wang ‘449 with the overwriting of a corrupted copy of firmware by a valid copy as taught by Conley ‘940 because it would make less subjective to data failures of critical information such as firmware by providing another valid identical copy than leaving corrupted previous copy in memory area as is. Additionally, Conley ‘940 is analogous to the claimed invention because it teaches the system of initializing the flash memory associated with application firmwares [0041].

Per claim 12 (dependent on claim 11):
Rajagopalan ‘797 in view of Huh ‘559 and Wang ‘449 discloses the elements detailed in the rejection of claim 11 above, incorporated herein by reference.
Rajagopalan ‘797 in view of Huh ‘559 and Wang ‘449 does not disclose but Conley ‘940 discloses: The system of claim 11, wherein the operations further comprise: erasing the second critical security parameter file (FIG. 6, [0042], The validity of the application firmware (critical security parameter file) is determined by evaluation of a conventional cyclic redun­dancy checksum (CRC) value for each copy; if one copy is valid and the other is corrupt, the valid copy is preferably copied to the other copy's location (where the other copy, i.e. the second critical security parameter file is erased or overwritten) in flash memory 55 for redundancy; Note that it would be always possible either firmware copy A or copy B to be erased, depending on where corruption happens.).

Per claim 19 (dependent on claim 18):
Rajagopalan ‘797 in view of Huh ‘559 and Wang ‘449 discloses the elements detailed in the rejection of claim 18 above, incorporated herein by reference.
Rajagopalan ‘797 in view of Huh ‘559 does not disclose but Wang ‘449 discloses: The method of claim 18, wherein: selecting one of the first or second critical security parameter file as the active critical security parameter file comprises selecting the second critical security parameter file as the active critical security parameter file based on determining that the second sequence number is greater than the first sequence number (FIG. 2, [0024], The mapping table 232 records … a plurality of firmware serial numbers (the first and second sequence numbers) … The firmware database 231 stores a plurality of firmwares, wherein the plurality of firmwares (the first and second critical security parameter files) respectively correspond to a plurality of firmware serial number; [0035], In step S23, the first processor 100 identifies … the request firmware serial number of the request firmware; [0038], In step S25, the second processor 200 looks up … the first target firmware serial number corresponding to the target unique identification code from a mapping table 232; [0041], in step S26, the second processor 200 compares the first target firmware serial number (evaluating the first and second sequence numbers) with the request firmware serial number to determine whether the request firmware of the projector 10 is the latest version; [0043], If the first target firmware serial number is not the same as the request firmware serial number … determines that the request firmware … is not the latest version (in this case, the target firmware of the latest version would be selected as the active critical security parameter file for installation.) … if the first target firmware serial number is the same as the request firmware serial number … determines that the request firmware … is the latest version; Note that at least two target firmware serial numbers can be compared with the request firmware serial number and the request firmware update would be granted based on a second target serial number if, for example, the second target serial number (a newer version) is greater than a first target serial number (and the request serial number is between the second target serial number and the first target serial number.).).

Rajagopalan ‘797 in view of Huh ‘559 and Wang ‘449 does not disclose but Conley ‘940 discloses: the method further comprises erasing the first critical security parameter file (FIG. 6, [0042], The validity of the application firmware (critical security parameter file) is determined by evaluation of a conventional cyclic redun­dancy checksum (CRC) value for each copy; if one copy is valid and the other is corrupt, the valid copy is preferably copied to the other copy's location (where the other copy, i.e. the first critical security parameter file is erased or overwritten) in flash memory 55 for redundancy.).

Allowable Subject Matter
Claim(s) 5 and 17 is/are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SANGSEOK PARK whose telephone number is (571)272-4332. The examiner can normally be reached Monday-Thursday 7:30-5:30 and Alternate Fridays 8:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, PHILIP CHEA can be reached on (571)272-3951. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/SANGSEOK PARK/Examiner, Art Unit 2499                                                                                                                                                                                                        /PHILIP J CHEA/Supervisory Patent Examiner, Art Unit 2499